[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                       ________________________             U.S. COURT OF
                                                               APPEALS
                              No. 05-10100                ELEVENTH CIRCUIT
                          Non-Argument Calendar              JULY 25, 2005
                        ________________________           THOMAS K. KAHN
                                                                CLERK
                 D. C. Docket No. 00-00959-CV-J-20-MCR

ROBERT PAUL JOHNSON, as parent and
natural guardian of Courtney Johnson and
Alisha Johnson, their minor children,
SYLVIA SELENA JOHNSON, his wife, individually,
and as parent and natural guardian of Courtney
Johnson and Alisha Johnson, their minor children,

                                                      Plaintiffs-Appellants,

                                   versus

KEOHRING CRANES, INC.,
a Delaware Corporation,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________
                               (July 25, 2005)


Before CARNES, MARCUS and COX, Circuit Judges.
PER CURIAM:

      Plaintiffs, Robert Paul Johnson, et al., appeal the judgment of the district court,

contending that the district court erred in granting Defendant Koehring Cranes, Inc.’s

motion for summary judgment. More specifically, Plaintiffs contend that the

Defendant is liable for the injuries Johnson sustained in a construction accident

because Koehring’s crane was designed for use with a non-load-bearing safety latch.

      We agree with the district court that Plaintiffs have not presented any genuine

issue of material fact as to whether Defendant’s crane had any defect that rendered

it unreasonably dangerous. Having reviewed the record, we agree that no reasonable

jury could find any design defect based on the fact that the spring latch was not load-

bearing. Plaintiff’s strict liability claim against Defendant was therefore properly

dismissed. See Norton v. Snapper Power Equip., 806 F.2d 1545, 1548 (11th Cir.

1987). Because failure to prove any design defect is also fatal to a products liability

negligence claim, we further agree with the district court that Plaintiffs’ negligence

claim also should be dismissed. See Indem. Ins. Co. of N. Am. v. Am. Aviation, Inc.,

344 F.3d 1136, 1146 (11th Cir. 2003); Marzullo v. Crossman Corp., 289 F. Supp. 2d

1337, 1342 (M.D. Fla. 2003). The judgment of the district court is, therefore,

      AFFIRMED.




                                           2